DETAILED ACTION

In the reply filed 12/3/2021, claims 1, 6, 11-14 are amended and new claim 14 is added. Claims 1-14 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[a] personal mobility device movable on a surface comprising: 
a frame connected to at least one wheel contactable to the surface”. 
Claim 1 further recites: “a first sensor on the frame, the first sensor being configured to measure an inclination of the frame relative to the surface; and 
a second sensor on the boarding part, the second sensor being configured to measure an inclination of the boarding part relative to the surface.”
Based on the first recitation, the surface is understood to be the surface which are in contact with the wheels. The original disclosure does not suggest that an angle relative to any physical surface is sensed. Rather, the sensors calculate an angle based off of a horizontal reference plane, which is not the same as the surface being ridden upon.  See, for example, Applicant’s Fig. 8, which shows angles θ1 and θ2 as angles relative to a horizontal plane (or some reference plane determined by the direction of gravity). The sensors are also described in Applicant’s paragraphs [0054, 0055]. In the example of Fig. 8, if the sensors were to behave as claimed, then θ1 would simply be zero (since the frame would be at the same angle as the surface being ridden upon). Because the original disclosure suggests the sensing of angles relative to a horizontal plane, rather that the surface in contact with the wheels, it is believed that the original disclosure does not provide support for the claims, as amended. The claims introduce new matter and fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “[a] personal mobility device movable on a surface comprising: 
a frame connected to at least one wheel contactable to the surface”. 
Claim 1 further recites: “a first sensor on the frame, the first sensor being configured to measure an inclination of the frame relative to the surface; and 
a second sensor on the boarding part, the second sensor being configured to measure an inclination of the boarding part relative to the surface.”
Based on the first recitation, the surface is understood to be the surface which is in contact with the wheels.  
Based on the disclosure, it does not appear that an angle relative to any surface is sensed. Rather, the sensors calculate an angle based off of a horizontal plane, which is not the same as the surface being ridden upon.  See, for example, Applicant’s Fig. 8, which shows angles θ1 and θ2 as angles relative to a horizontal plane (or some reference plane determined by the direction of gravity).  In the disclosure, θ1 is the angle of the frame relative to a horizontal reference. It follows that θ1 also happens to be the same angle of the ground surface which is ridden upon).  If the first sensor measured an incline of the frame relative to the surface being ridden upon, wouldn’t that angle always be zero (assuming the wheels are all making contact with the ground)?  If the sensors behaved as claimed, there would essentially be no need for the first sensor.  The claims are not understood, as it is unclear whether Applicant intended to suggest surface? Must the surface be horizontal? 

Claim 1 recites: “at least one connection part connected to the frame; a boarding part connected to the connection part to be tiltable”.  Because claim 1 has been amended to recite “at least one” connection part, other recitations of the connection part should be corrected to include the “at least one” phrasing to yield sufficient antecedent basis.  The connection part is also recited in claims 4 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinuma (US 7,717,200).

Regarding claim 1, Kakinuma teaches: a personal mobility device movable on a surface (E) comprising: 
a frame (including elements 16, 17, 18) connected to at least one wheel (13L, 13R) contactable to the surface; 
at least one connection part (including elements 19R, 19L, 25, 26, 29) connected to the frame; 

a first sensor (45) on the frame, the first sensor being configured to measure an inclination of the frame relative to the surface (see column 10, lines 38-46); and 
a second sensor (31) on the boarding part, the second sensor being configured to measure an inclination of the boarding part relative to the surface (see column 9, lines 49-63).
Relevant elements are best shown in Figs. 4A, 5, and 8.
Kakinuma teaches the sensing of angles θp and θg to calculate θh. Those having ordinary skill in the art would understand that, at least by the sensing of angles θp and θg and the calculation of θh, the inclination of the frame relative to the surface and the inclination of the boarding part relative to the surface is easily calculatable. In this way, the sensors are configured to measure the inclinations as claimed. See also column 12, lines 21-55. 

Regarding claim 2, Kakinuma further teaches: a wheel driving part (14 R, L) connected to the wheel and configured to rotate the wheel. See Fig. 5. 

Regarding claim 3, Kakinuma further teaches: wherein the wheel driving part is driven based on the difference between the inclination of the frame sensed by the first sensor and the inclination of the boarding part sensed by the second sensor. See column 12, lines 21-55. 

Regarding claim 4, Kakinuma further teaches: wherein the connection part comprises: a connection member (25, 29) configured to connect the boarding part and the frame to each other; 

Regarding claim 5, Kakinuma further teaches: wherein the elastic part is arranged to surround an outer side of the connection member. The elastic part (19R, 19L) is arranged on lateral sides of the connection member (25, 29).  See Fig. 5.

Regarding claim 6, Kakinuma further teaches: wherein the at least one connection part includes two connection parts (see elements 25, 26, 29) provided and arranged to be spaced at a predetermined distance from each other. See Fig. 8. 

Regarding claim 7, Kakinuma further teaches: wherein the frame comprises: a main frame (16, 17); and a truck part (18) which is coupled to the main frame to be rotatable and to which the wheel is connected to be rotatable. See Fig. 5. 

Regarding claim 8, Kakinuma further teaches: wherein the boarding part comprises: a boarding support (15) configured to support an occupant; and a connection housing (24, 32) provided on a lower side of the boarding support and connected to the connection part. See Fig. 8. 

Regarding claim 9, Kakinuma further teaches: wherein the connection housing comprises a seating portion (see the portion of the connection housing which accepts the second sensor) on which the second sensor is seated. See Fig. 8.

Regarding claim 10, Kakinuma further teaches: wherein the seating portion is recessed from a side of the connection housing in contact with the boarding support. See Fig. 8.

Regarding claim 11, Kakinuma further teaches: wherein the connection housing has a wider cross-sectional area at an end provided on the lower side of the boarding support than at an end connected to the connection part. See Fig. 8.

Regarding claim 12, Kakinuma further teaches: wherein the wheel comprises an in-wheel motor (14 R,L) provided therein. See Fig. 5.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukes (US 2005/0269794).

 Regarding claim 13, Lukes teaches: a personal mobility device comprising: 
a frame (2) connected to at least four wheels (1) arranged spaced apart from each other; 
a connection part (including at least element 17) connected to the frame; and 
a boarding part (3) connected to the connection part to be tiltable, 
wherein the connection part comprises: 
an elongated connection member (17) configured and arranged so that a longitudinal axis of the connection member extend orthogonally relative to and between the boarding part and the frame part to connect the boarding part to the; and 

Relevant elements are best shown in Figs. 2, 5, and 7. 

Regarding claim 14, Lukes further teaches: wherein the boarding part is tiltable in at least four directions relative to the frame. Lukes’ biasing members are configured to facilitate tilting in at least four directions; see Figs. 2, 5, and 7. 

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
Applicant asserts “Kakinuma does not disclose a second sensor being configured to measure an inclination of the boarding part relative to the surface, as now recited in claim 1.” This newly added limitation has been addressed above. It is noted that this limitation raises issues of indefiniteness and compliance with the written description requirement.  For the reasons set forth in the full discussion above, the Examiner understands that Kakinuma does teach this limitation.
Amendments to the claims (see at least claims 13-14) necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional cited art relates to personal mobility devices having relevant connection members, elastic parts, and various structures relevant to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618